Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a computer system or client (i.e., a machine) in claims 9-15, 17 a computer implemented method (i.e., a process) in claims 1-7 and a computer readable medium (i.e. a manufacture) in claim 8, 16.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:

1. In a computer system configured to operate on a network, a method comprising: 
2a) generating a snapshot of an application in response to a suspension request from a 3remote client over a network, wherein the snapshot is a platform independent recording of a state of execution 4of the application running on a device in steady state; and 
5b) delivering the snapshot to a remote client over the network.  

The claim elements underlined above, concern Mental Processes including concepts of observation, evaluation and judgment as well as Certain Methods of Organizing Human Activity including managing personal behavior or relationships and following rules or instructions that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a computer system, a network, a device, and a remote client it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network devices such as generic computers,  slot machines, smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a computer system, a network, a device, and a remote client amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Pages 4-6). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Pages 4-6).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-17 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-13, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells (US 6,846,238) in view of Uysal et al (US 2002/0161566) in further view of Levine et al (US 2003/0177187)


Claim 1: The combination of Wells, Uysal, & Levine teaches an invention performed on a computer system configured to operate on a network (Wells Figure 4), a method comprising: 
2a) generating a snapshot of an application in response to a suspension request from a 3remote client over a network, wherein the snapshot is a platform independent recording of a state of execution 4of the application running on a device in steady state (Wells Figures 5 & 6; Elements 520, 525, 610, 615 & -steady state- Uysal Paragraph [0077], & -Platform Independent- Levine Paragraph [0006] [0694]); and 
5b) delivering the snapshot to a remote client over the network (Wells Figures 5 & 6; Elements 530, 620, 625).  
		The prior art of Wells teaches the invention including determining game results prior to forwarding them to the wireless client as cited herein above.  While Wells is silent regarding the use of a steady state, this feature is taught by the analogous reference of Uysal et al (Uysal Paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of a steady state including the absence of disk requests, as taught by Uysal et al in the invention of Wells in order to provide an indication or alternative confirmation that the final game outcome for an instance of game play has been generated and/or prevent the transmission of a game result that was still in the process of being determined or resolved.
Additionally, while the combination of Wells and Uysal does not explicitly teach the presentation of platform independent content on a ageing machine, Levine teaches that this feature was known at the time of invention (Levine Paragraph [0006] [0694]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of platform independent content, as taught by Levine in the combination of Wells & Uysal in order to provide the predictable and expected result of enabling multiple different types of user devices without requiring the generation of content specific to each device.

Claim 12: The combination of Wells, Uysal, & Levine teaches the method of claim 1, wherein the state of execution of the game application is a steady 2state in which one or more devices are in the steady state when there are no outstanding 3disk requests (Uysal Paragraph [0077]).  
		

Claim 13: The combination of Wells, Uysal, & Levine teaches the method of claim 1, wherein the state of execution of the game application is a steady 2state in which one or more devices are in the steady state when there is no asynchronous 3activity(-Wherein the absence of disk requests also defined the absence of asynchronous activity - Uysal Paragraph [0077]).  


Claim 14: The combination of Wells, Uysal, & Levine teaches the method of claim 1, wherein the suspension request is received before the game has 2advanced to a second state (-Wherein the game state is advanced responsive to player request and/or input- Wells Figures 5 & 6; Elements 520, 525, 610, 615).  

Claim 15: The combination of Wells, Uysal, & Levine teaches the method of claim 1, wherein one or more game inputs are received from the remote 2client over a period of time (Corresponding to the both the length of play across multiple games and the time associated with the differing player inputs Wells Col 6:54-7:10 9:11-24).  

1 Claim 818: The combination of Wells, Uysal, & Levine teaches a nontransitory computer readable medium containing program instructions wherein 2execution of the program instructions by one or more processors of a computer system (Wells Col 7:11-27) 3causes the one or more processors to carry out the steps of 
4a) generating a snapshot of an application, wherein the snapshot is platform independent recording of a state of execution 4of the application running on a device in steady state (Wells Figures 5 & 6; Elements 520, 525, 610, 615 & -steady state- Uysal Paragraph [0077], & -Platform Independent- Levine Paragraph [0006] [0694]); and 6b) delivering the snapshot to a remote client over the network(Wells Figures 5 & 6; Elements 530, 620, 625). 
The prior art of Wells teaches the invention including determining game results prior to forwarding them to the wireless client as cited herein above.  While Wells is silent regarding the use of a steady state, this feature is taught by the analogous reference of Uysal et al (Uysal Paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of a steady state including the absence of disk requests, as taught by Uysal et al in the invention of Wells in order to provide an indication or alternative confirmation that the final game outcome for an instance of game play has been generated and/or prevent the transmission of a game result that was still in the process of being determined or resolved.
Additionally, while the combination of Wells and Uysal does not explicitly teach the presentation of platform independent content on a ageing machine, Levine teaches that this feature was known at the time of invention (Levine Paragraph [0006] [0694]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of platform independent content, as taught by Levine in the combination of Wells & Uysal in order to provide the predictable and expected result of enabling multiple different types of user devices without requiring the generation of content specific to each device.


1 Claim 918: The combination of Wells, Uysal, & Levine teaches a computer system configured to operate on a network, the computer system comprising:
 2a processor (Wells Col 4:15-38); 
3a memory coupled to the processor (Wells Col 4:15-38); 
one or more instructions embodied in memory for execution by the processor, the 13Attorney Docket #: SCEA12007US03 instructions being configured to implement a method(Wells Col 7:11-27), the method comprising: 
6a) generating a snapshot of an application with the computer system, wherein the 7snapshot is a platform independent recording of a state of execution 4of the application running on a device in steady state (Wells Figures 5 & 6; Elements 520, 525, 610, 615 & -steady state- Uysal Paragraph [0077], & -Platform Independent- Levine Paragraph [0006] [0694]); and
8b) delivering the snapshot to a remote client over the network(Wells Figures 5 & 6; Elements 530, 620, 625).  
The prior art of Wells teaches the invention including determining game results prior to forwarding them to the wireless client as cited herein above.  While Wells is silent regarding the use of a steady state, this feature is taught by the analogous reference of Uysal et al (Uysal Paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of a steady state including the absence of disk requests, as taught by Uysal et al in the invention of Wells in order to provide an indication or alternative confirmation that the final game outcome for an instance of game play has been generated and/or prevent the transmission of a game result that was still in the process of being determined or resolved.
Additionally, while the combination of Wells and Uysal does not explicitly teach the presentation of platform independent content on a ageing machine, Levine teaches that this feature was known at the time of invention (Levine Paragraph [0006] [0694]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of platform independent content, as taught by Levine in the combination of Wells & Uysal in order to provide the predictable and expected result of enabling multiple different types of user devices without requiring the generation of content specific to each device.


1 Claim 10: The combination of Wells, Uysal, & Levine teaches an invention in a client configured to operate on a network, a method comprising: 
2a) sending a suspension request over the network during execution of an application to a 3remote computer system executing the application(Wells Figures 5 & 6; Elements 520, 525, 610, 615); and 
4b) receiving a snapshot from the remote computer system wherein the snapshot is a 5 platform independent recording of a state of execution 4of the application running on a device in steady state (Wells Figures 5 & 6; Elements 530, 620, 625 & -steady state- Uysal Paragraph [0077], & -Platform Independent- Levine Paragraph [0006] [0694]).
The prior art of Wells teaches the invention including determining game results prior to forwarding them to the wireless client as cited herein above.  While Wells is silent regarding the use of a steady state, this feature is taught by the analogous reference of Uysal et al (Uysal Paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of a steady state including the absence of disk requests, as taught by Uysal et al in the invention of Wells in order to provide an indication or alternative confirmation that the final game outcome for an instance of game play has been generated and/or prevent the transmission of a game result that was still in the process of being determined or resolved.
Additionally, while the combination of Wells and Uysal does not explicitly teach the presentation of platform independent content on a ageing machine, Levine teaches that this feature was known at the time of invention (Levine Paragraph [0006] [0694]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of platform independent content, as taught by Levine in the combination of Wells & Uysal in order to provide the predictable and expected result of enabling multiple different types of user devices without requiring the generation of content specific to each device.


1 Claim 11111: The combination of Wells, Uysal, & Levine teaches the client of claim 10, wherein the suspension request is delivered to the remote 2computer system before the remote computer system has advanced the application from a 3first state to a second state wherein one or more inputs from the client device are 4configured to advance the application from the first state to the second state(-Wherein the game state is advanced from a pre-game to a post-game outcome state as well as through a plurality of games - Wells Figures 5 & 6; Elements 520, 525, 610, 615; Col 10 9:11-24).

1 Claim 12111: The combination of Wells, Uysal, & Levine teaches the client of claim 11, wherein the one or more inputs are automatically generated (-Referncing additional communication elements including encryption and/or GPS location automatically added to the player inputs -Wells Col 10:15-36, 24:51-27).  

1 Claim 1311313111: The combination of Wells, Uysal, & Levine teaches the client of claim 11, wherein the one or more inputs received over a period of time(Corresponding to the both the length of play across multiple games and the time associated with the differing player inputs Wells Col 6:54-7:10 9:11-24).  

1 Claim 1618: The combination of Wells, Uysal, & Levine teaches a nontransitory computer readable medium containing program instructions wherein 2execution of the program instructions by one or more processors of a computer system (Wells Col 7:11-27) 3causes the one or more processors to carry out the steps of 
4a) sending a suspension request over a network to a remote computer system executing an 5application during execution of the application(Wells Figures 5 & 6; Elements 520, 525, 610, 615); and 
6b) receiving a snapshot from the remote computer system, wherein the snapshot is a 7platform independent recording of a state of execution 4of the application running on a device in steady state (Wells Figures 5 & 6; Elements 530, 620, 625 & -steady state- Uysal Paragraph [0077], & -Platform Independent- Levine Paragraph [0006] [0694]).
The prior art of Wells teaches the invention including determining game results prior to forwarding them to the wireless client as cited herein above.  While Wells is silent regarding the use of a steady state, this feature is taught by the analogous reference of Uysal et al (Uysal Paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of a steady state including the absence of disk requests, as taught by Uysal et al in the invention of Wells in order to provide an indication or alternative confirmation that the final game outcome for an instance of game play has been generated and/or prevent the transmission of a game result that was still in the process of being determined or resolved.
Additionally, while the combination of Wells and Uysal does not explicitly teach the presentation of platform independent content on a ageing machine, Levine teaches that this feature was known at the time of invention (Levine Paragraph [0006] [0694]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of platform independent content, as taught by Levine in the combination of Wells & Uysal in order to provide the predictable and expected result of enabling multiple different types of user devices without requiring the generation of content specific to each device.


1 Claim 1718: The combination of Wells, Uysal, & Levine teaches a client configured to operate on a network, comprising: 
2a processor(Wells Col 4:15-38); 
a memory coupled to the processor(Wells Col 4:15-38); 14Attorney Docket #: SCEA12007US03 
one or more instructions embodied in memory for execution by the processor, the 5instructions being configured to implement a method, the method comprising:
 6a) sending a suspension request over a network to a remote computer executing an 7application during execution of the application Wells Figures 5 & 6; Elements 520, 525, 610, 615); and 
8b) receiving a snapshot from the remote computer system, wherein the snapshot is a 7platform independent recording of a state of execution 4of the application running on a device in steady state (Wells Figures 5 & 6; Elements 530, 620, 625 & -steady state- Uysal Paragraph [0077], & -Platform Independent- Levine Paragraph [0006] [0694]).
The prior art of Wells teaches the invention including determining game results prior to forwarding them to the wireless client as cited herein above.  While Wells is silent regarding the use of a steady state, this feature is taught by the analogous reference of Uysal et al (Uysal Paragraph [0077]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of a steady state including the absence of disk requests, as taught by Uysal et al in the invention of Wells in order to provide an indication or alternative confirmation that the final game outcome for an instance of game play has been generated and/or prevent the transmission of a game result that was still in the process of being determined or resolved.
Additionally, while the combination of Wells and Uysal does not explicitly teach the presentation of platform independent content on a ageing machine, Levine teaches that this feature was known at the time of invention (Levine Paragraph [0006] [0694]).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have included the use of platform independent content, as taught by Levine in the combination of Wells & Uysal in order to provide the predictable and expected result of enabling multiple different types of user devices without requiring the generation of content specific to each device.

Claims 6, 7, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells (US 6,846,238) in view of Uysal et al (US 2002/0161566) in further view of Levine et al (US 2003/0177187) as applied to at least claims  1-5, 8-13, 16, and 17  above, and further in view of Sargaison et al (US 2009/0094600).

Claim 16: The combination of Wells, Uysal, Levine, & Sargaison teaches the method of claim 1, wherein the computer system includes a deterministic emulator (Sargaison Paragraph [0072]).  
		The combination of Wells, Uysal, & Levine teaches the remote game play as cited herein above.  While the combination of Wells, Uysal, & Levine does not explicitly state that such utilizes a deterministic emulator to determine game state, Sargaison teaches that this features was known in an analogous invention concerning the delivery of entertainment content across a network (Sargaison Paragraph [0072]).  It would have been obvious to one of ordinary skill in the art at before the earliest effective filing date of the instant application to have incorporated the use of a deterministic emulator as taught by Sargaison in the combination of Wells, Uysal, & Levine in to utilize known technology to provide the expected and predictable result of providing consistent game outcomes across a plurality of game plays and/or hardware devices. 

1 Claim 7177777777: The combination of Wells, Uysal, Levine & Sargaison teaches the method of claim 6, wherein the deterministic emulator uses basic blocks to emulate 2the application (Sargaison Paragraph [0023], [0024]).  

1 Claim 14177777777: The combination of Wells, Uysal, Levine & Sargaison teaches the client of claim 10, wherein the remote computer system includes a deterministic 2emulator (Sargaison Paragraph [0072]).  

1 Claim 15177777777: The combination of Wells, Uysal, Levine & Sargaison teaches the client of claim 14, wherein the deterministic emulator uses basic blocks to emulate 2the application (Sargaison Paragraph [0023], [0024]).  


Response to Arguments
Applicant's arguments filed April 13th , 2022 have been fully considered but they are not persuasive. 
Commencing on pages 5 through 9 of the applicant’s above dated remarks the applicant presents various arguments against the rejection of claims under 35 U.S.C. §101 for being directed to non-eligible subject matter including:
i. That the claimed invention improves the function of a client device itself by executing of programs on remote devices with respectively greater computing resources than are present on the client and present the results of the program execution on a remote client device.  The Applicant proposes that the remote execution of applications and presentation of the application results at a client is a departure from the routine and conventional approach of creating a mini-application capable of being solely executable on the client;
ii.  The applicant further proposes that the invention as presented transforms the client device so as to enable it to execute applications that are coded for older different or non-compatible device architectures

i.a Responsive to the preceding it is noted that the claimed invention is directed to providing a “snapshot” or recording of a state of execution of an application executing on a computer to a remote network connected client device responsive to a request by the client device.  The claim does not fairly speak to or describe the proposed improvement of enhancing the functionality of the client device and only described the same as the element which request and receives the “snapshot”. Additionally, the claimed invention does not speak to the respective abilities of the client device/computer system to execute the application itself. Accordingly, it is respectfully noted that there is no apparent nexus between the proposed improvement and the claim limitations as recited.
In response to the preceding remarks the applicant has amended the claims and further presents that describing the snapshot as being device independent and representative of the application running in steady state address the proposed lack of nexus between the proposed improvement and the client device.  With regards to these proposed amendments, while addressing the type of data that is transmitted to the client device (platform independent and detailing an application running in steady state) they do not modify the functionality of the client device itself as proposed other than to detail the content of the data presented and describe the same as non-specific to platforms.
Additionally, it is not immediately clear that a client device requesting data and/or data processing from a functionally more robust computer system would itself depart from conventional client server architectures including those utilizing “thin clients” since the same were largely designed to serve that exact purpose.  A article entitled Thin Clients describing and providing a brief history of “thin clients” client has been previous made of record to further support the conventionality of these arrangement 
Accordingly the applicant’s remarks of this section are respectfully non-persuasive because there is no nexus between the proposed technological improvement and the claim limitations and additionally because the proposed technological improvement represent conventional computing arrangements.
ii.a  The applicants proposal that the claim limitations transform the client device are respectfully non-persuasive, as the client device remains unchanged or modified and is merely utilized as a tool as claimed and additionally for the reasons as noted in the preceding section i.a.


Continuing on pages 9 through11 of the applicant’s above dated remarks the applicant presents various arguments against the rejection of claims as being anticipated under 35 U.S.C. §102 by the prior art reference of Wells (US 6,846,238) including:
iii. That the prior art of Wells does not generate a “snapshot” of an application in response to a suspension request or the presentation of a platform independent recording of a state of execution of the application running on a device in steady state..
iii.a Responsive to the preceding the term “snapshot” is not a term of art, nor is it defined by the applicant’s specification in a manner to specifically limit it beyond the definition of the terms presented in the claims.  Specifically, “snapshot” is defined in the claims as “a recording of a state of execution of the application” and therewith would fairly encompass recording any of a plurality of states of an executed application including a game outcome or result state of an application.  With relation to this feature the prior art Wells teaches generating am equivalent game outcome as a state of an application executed on a network attached device remote from the client device and providing that game outcome/snapshot to the client device as cited in the rejections presented herein above.  The applicant’s remarks this section propose that the claimed snapshot provides a “steady state” of rather than an “end state” associated with the game result in Wells however the applicant’ has not provided a basis for separating these elements other than differing lexicography between the prior art and the claimed invention. Alternatively stated, what is an end state if not a final steady state of a program or a game outcome in the case of the Wells.  Similar to the snapshot, Wells additionally teaches receiving a request embodied as player input at a client at 610 and communicated to the gaming machine at 520 & 615 to cause the generation of a game result (applicant’s referenced suspension request) at element 525 and provide it to the client at elements 530 & 620 which has been correlated to the claimed suspension request as cited in the rejections presented herein above.  The applicant’s remarks this section propose that the claimed suspension request is different from the request to remotely generate a game result of Wells yet they do not provide a basis for separating these elements other than differing lexicography between the prior art and the claimed invention.  While the applicant may fully intend for the suspension request and snapshot to have a more limited definition the context of the presentation of these terms and the applicant’s specification does not fairly presently support such.
Additional claim features concerning the “platform Independent” nature of the snapshot and recording of a device operating in  steady state have been addressed in the rejection of record with the benefit and consideration of additional teachings of Uysal, & Levine as presented 
In view of the preceding the applicant’ arguments are found non-persuasive and the rejection of claims is respectfully maintained as presented herein above

Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Hetcht et al (US 2003/0064808) teaches a gaming device operable with platform independent code and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715    
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715